ANDERSON, J.
The negligence described in the complaint is that Vogt, “negligently ordered the plaintiff to knock a hole in the car with- a sledge hammer.” Plea 2 charges the proximate contributory negligence as being due to the fact that the plaintiff “negligently allowed his hand to come so close to as to come in contact with the end or side of the car while knocking a hole therein with his tool.” The plea fully sets out the negligence of the plaintiff and the constituents of same; that is, that he negligently did what he was ordered to do, by permitting his hand to come too close to the car while knocking the hole. We think, “his tool,” as set up in the plea, necessarily meant the “sledge hammer,” as set out in' the complaint. This plea is clearly distinguishable from those held to he insufficient in the cases, cited by counsel for the appellant.
The judgment of the city court is affirmed. ' Affirmed.
Dowdell, C. J., and McClellan and' 'Sayre. JJ., concur... .. .’ - ,